Citation Nr: 1812748	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and mood disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from May 29, 1975 to May 24, 1979.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a video conference hearing before a Veterans Law Judge in the February 2014 substantive appeal.  However, he withdrew his request for a hearing in a June 2017 written correspondence.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the claims based on the evidence of record.  See 38 C.F.R. § 20.704 (2017).

The issues of entitlement to service connection for a psychiatric disorder to include PTSD and/or mood disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether the Veteran's current diagnosis of spondylosis of L5 had its onset during active military service.  

2.  The Veteran's period of active military service from May 29, 1975 to May 24, 1979 was not during a period of war, and he did not have any other period of active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for L5 spondylosis are met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
2.  The criteria for entitlement to nonservice-connection pension are not met.  38 U.S.C. § 101, 1521 (2012); 38 C.F.R. § 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Regarding the service connection claim for a low back disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With respect to the claim for nonservice-connected pension benefits, this claim is denied herein as a matter of law for failure to establish the threshold legal requirement for eligibility, and not due to any factual determination.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA has no effect on appeal limited to interpretation of law).  Accordingly, there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim for nonservice-connected pension, and the VA's duties to notify and assist are inapplicable.  38 C.F.R. § 3.159(b)(3)(ii) (2017).




II.  Criteria and Analysis of Service Connection

The Veteran contends that his current low back disorder is related to an injury that occurred during active duty service.  Specifically, he asserts that he injured his back while lifting a boat in service and he has experienced a continuity of symptomatology of low back pain since the incident in service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a), which include arhtirits.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has the claimed disability.  An August 2012 VA examination diagnosed the Veteran with spondylosis, L5, spondylolisthesis, L5-S1, spinal stenosis L5-S1.  A VA treatment record dated in January 2011 documents that an MRI of the Veteran's lumbar spine shows grade 1/2 anterolisthesis of L5 on S1 with bilateral spondylosis.  Thus, there is medical evidence of a current diagnosis of a low back disability.  

The Veteran's service treatment records show that the Veteran complained of low back pain in September 1977, February 1978, and August 1978.  X-rays conducted in February 1978 revealed left L5 spondylosis.  Thus, the medical evidence of record reveals that the Veteran was diagnosed with arthritis (spondylosis) during active military service.

Furthermore, the Veteran asserts that he has experienced continuous or recurrent low back pain since active military service.  Specifically, VA treatment records dated in December 2010 and document that the Veteran reported that he experienced chronic low back pain since carrying a boat in service.  These statements were made when medical treatment was being rendered and they were made to ascertain the Veteran's then-state of physical fitness.  Thus, the Board finds that the medical history reported by the Veteran to a medical professional in seeking treatment for a medical problem is credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). Furthermore, there is nothing in the claims file that indicates the Veteran's lay statements are not credible with respect to experiencing continuous symptoms since active military service..

The Board notes that the VA examiner in August 2012 determined that the Veteran's claimed low back disorder was less likely than not related to service.  He explained that the only documented episodes in service were from 1976 to 1978, with no history of injury.  The separation examination was silent for back pain, and there was no documentation of back pain at the time a car accident in the late 1990's.  However, the Board finds that this opinion is of low probative value as the examiner's explanation in support of his opinion did not discuss the diagnosis of L5 spondylosis during service or the Veteran's credible lay statements of continuity of symptomatology since active military service.  

In conclusion, as the competent and probative evidence shows that the Veteran was diagnosed with L5 spondylosis (arthritis), which is considered a chronic disability under 38 C.F.R. § 3.309(a), with continuity of symptomatology since service and he has a current diagnosis of L5 spondylosis (arthritis), the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current low back disability is related to active military service and entitlement to service connection for L5 spondylosis is warranted.  
III.  Criteria and Analysis for Nonservice-connection Pension Benefits

The Veteran contends that he is entitled to nonservice-connected pension benefits. For the reasons that follow, the Board finds that entitlement to nonservice-connected pension benefits is not established.

VA law authorizes the payment of a nonservice-connected pension benefits to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23 (2017).  38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. § 3.3.

The term "period of war" includes the Vietnam era, dating from February 28, 1961 to May 7, 1975, for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases.  After the Vietnam era, the next period of war began August 2, 1990 with the Persian Gulf War period.  See 38 U.S.C. § 101 (2012); 38 C.F.R. § 3.2 (2017).

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203.  A claim for nonservice-connected pension benefits by a claimant whose service department records fail to show the threshold eligibility lacks legal merit or legal entitlement and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the Veteran's DD Form 214 establishes that he served from May 29, 1975 to May 24, 1979.  This period falls outside of any "period of war."  As noted above, the Vietnam Era period of war ended on May 7, 1975, approximately three weeks prior to the Veteran's military enlistment.  See 38 U.S.C. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(i).  Service department records do not show that the Veteran had any other period of active military service.  Accordingly, the Veteran is not eligible, by statute, for nonservice-connected pension benefits, because he did not serve at least one day during a period of war as defined in 38 C.F.R. § 3.2.

As the basic eligibility requirements are not satisfied, entitlement to nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  The Board is grateful for the Veteran's service, and regrets that it cannot render a favorable decision in this matter.


ORDER

Entitlement to service connection for L5 spondylosis is granted.

Entitlement to nonservice-connected pension benefits is denied.


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder to include PTSD and a mood disorder, the evidence shows that the Veteran was provided with a VA examination in August 2012.  The VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD; however, she diagnosed the Veteran with a mood disorder.  The examiner did not provide a medical opinion with supporting rationale with respect to whether the current diagnosis of a mood disorder was related to active military service.  In light of the foregoing the Board finds that the Veteran should be provided with another VA examination and medical opinion.

Furthermore, the Veteran submitted a copy from the Miami VA Healthcare System dated in June 2011 informing him that he was being referred to the Post Traumatic Stress Disorder Clinic and the date of his appointment for his screening.  The claims file does not contain the VA treatment records for this screening.  The Veteran also submitted a VA treatment record dated in August 2017 indicating that he is currently receiving psychiatric treatment.  Accordingly, the Board finds that the Veteran's VA mental health treatment records from January 2011 to the present should be associated with the claims file.

With respect to the Veteran's claim of entitlement to a TDIU, the claim is inextricable intertwined with the grant of service connection for L5 spondylosis, because the TDIU issue may be affected by the assignments of the disability rating and effective date for the grant of service connection.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for service-connected L5 spondylosis.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or  private treatment records with respect to the remaining claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. Obtain and associated with the claims file all outstanding VA mental health treatment records from Miami VA Healthcare System from January 2011 to the present.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA psychiatric examination from a VA psychiatrist or psychologist.  The psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  K

The electronic claims file, including a copy of this REMAND, must be made available to the VA examiner for review.  The examiner should consider the entire record, examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV. 

If PTSD is diagnosed during the examination or there is medical evidence of a diagnosis of PTSD in the medical records, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran witnessing a soldier 

The examiner is asked to provide an opinion on any psychiatric disorder other than PTSD found on examination or in the claims file to include depression and a mood disorder as to whether it is a least as likely as not (i.e., a fifty percent or greater probability) the psychiatric disorders had their onset in service or are otherwise related to active military service to include the verified in-service stressor witnessing a soldier with shrapnel wounds from a friendly fire incident.

The psychiatrist or psychologist must provide an explanation for all conclusions reached.  As part of his or her rationale, the psychiatrist or psychologist is asked to review and discuss the Veteran's lay statements and the medical evidence of record.

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's service connection claim for a psychiatric disorder to include PTSD and a mood disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

5. After completing directives (1) and (2), the RO has assigned a disability rating and effective date for the grant of entitlement to service connection for L5 spondylosis, and completing any other development deemed necessary, to include providing the Veteran with the formal TDIU application form, VA Form 21-8940 and/or VA examination, readjudicate the claim of entitlement to a TDIU in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


